In a wrongful death action, defendant appeals from so much of an order of the Supreme Court, Kings County, dated December 10, 1976, as directed it to produce certain nonparty witnesses for examinations before trial and denied its cross motion to vacate plaintiff-respondent’s notice to take such examinations. Order affirmed insofar as appealed from, with $50 costs and disbursements. The examinations before trial shall proceed at the place designated in the order appealed from, at a time to be fixed by plaintiff in a written notice of not less than 10 days, to be given within 20 days after entry of the order to be made hereon, or at such other time and place as the parties may agree. Appellant’s failure to move to vacate or modify the "Notice to take Deposition” entitles the plaintiff to proceed with the examinations in accordance therewith (see Golditch v Francis, 12 AD2d 975). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.